Citation Nr: 1310476	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness from Persian Gulf War service. 

2.  Entitlement to service connection for left ankle pain, to include as due to an undiagnosed illness from Persian Gulf War service. 

3.  Entitlement to service connection for hand pain, to include as due to an undiagnosed illness from Persian Gulf War service. 

4.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness from Persian Gulf War service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995, with service in Southwest Asia from November 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in October 2007 and August 2008. 

In the August 2008 decision, the Board also denied service connection for CFS.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2009, the Veteran (through his representative) and the VA General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion was granted in an August 2009 Court order.  In August 2010 and May 2012, in compliance with the Court remand, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In May 2012, the Board also denied entitlement to service connection for insomnia; that issue is no longer on appeal before the Board.

In a January 2012 brief to the Board, the Veteran's representative indicated that the Veteran had hypertension, gastroesophageal reflux disease (GERD), and headaches that may be related to military service, including service in the Persian Gulf.  The Veteran's representative also stated that the Veteran wished to file a claim of for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In addition, the Board referred a claim of service connection for eczema in the August 2010 remand.  It does not appear that action has been taken on these matters and they are again referred to the AOJ.


REMAND

In a March 2012 Written Brief Presentation, the Veteran's representative contended for the first time that the Veteran's claimed disabilities may have been caused or aggravated by his posttraumatic stress disorder (PTSD), which was found to be service connected in a July 2011 rating decision.  The representative submitted an online article entitled "PTSD and Physical Health," which indicated that studies had found that people with PTSD were more likely to experience a number of physical health problems (such as arthritis and pain) compared to those without PTSD.  As a new theory of entitlement had been raised, the Board found in its May 2012 decision that a VA medical opinion should also be obtained regarding secondary service connection.  See 38 C.F.R. § 3.310 (2012).

In its May 2012 remand instructions, the Board explicitly directed that the VA examiner provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any identified CFS, left ankle pain, hand pain, and/or joint pain was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.  Furthermore, the examiner was instructed that a complete rationale should be given for all opinions and conclusions expressed within the report.  

Pursuant to the remand, a VA opinion was obtained in July 2012.  The physician diagnosed the Veteran as having an in-service left ankle sprain, an in-service left thumb sprain, a post-service fracture of the fifth metacarpal in the left hand, post-service degenerative arthritis of the left elbow, post-service tibial tubercle enthesopathy and patella alta of the bilateral knees, and periarthritis of the right hip.  In addition, the examiner opined that the Veteran's symptomatology and activity level was not consistent with CFS, although another diagnosis was not provided.  With respect to all diagnosed disorders, the examiner opined that, "The preponderance of medical evidence does not support aggravation of this condition beyond natural progression, by SC PTSD."  No rationale or discussion was provided in support of this conclusion.  

In his January 201[3] Written Brief Presentation, the Veteran's representative criticized the July 2012 VA opinion report, emphasizing that there were no reasons and/or bases for the examiner's conclusion and there was no identifiable medical literature cited in the opinion.  The Veteran's representative also submitted several additional medical articles suggesting a link between PTSD and inflammatory conditions.  One such article, "Periarthritis of the Shoulder, Studies of Vegetative Function," published in August 1951, stated that, "Peri-arthritis of the shoulder is also a common finding in cases of psychosis treated with phenobarbitone . . . , but it is a common complication in psychiatric cases, even without phenobarbitone medication, and it is not yet agreed whether the trophic disturbances are elicited by phenobarbitone, by the mental disorder, or by a combination of the two."  A more recent article dated in October 2010, "VA/DoD Clinical Practice Guideline for the Management of Post-Traumatic Stress," indicated that patients who had PTSD and other chronic medical diseases may find that PTSD worsened their medical conditions, and listed rheumatoid-collagen vascular disease as a comorbidity associated with PTSD.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, although the July 2012 examiner opined that the Veteran's various disorders were not aggravated by his service-connected PTSD, the examiner did not explicitly opine as to whether the diagnosed degenerative arthritis of the bilateral elbows or periarthritis of the right hip were caused by his service-connected PTSD, as requested in the Board's May 2012 remand instructions.  Moreover, the examiner failed to provide any rationale for the conclusion that the Veteran's disorders were not aggravated by his service-connected PTSD, as also requested in the Board's May 2012 remand instructions.  Finally, although the examiner concluded that the Veteran's symptomatology and activity level was not consistent with CFS, an alternative diagnosis or etiology of the Veteran's symptoms was not provided, i.e. whether they were due to an undiagnosed illness or simply a symptom of his service-connected PTSD.  

After reviewing the July 2012 VA examination report, especially in light of the medical literature submitted by the Veteran's representative, the Board finds that there has not been substantial compliance with its May 2012 remand instructions.  The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, the claim will be remanded to the AOJ so that another examination, which contains definitive opinions based upon a complete record and supported by a clear rationale, may be obtained.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for appropriate VA examination(s).  The examiner(s) is/are asked to opine whether, for each joint for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, there is a chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner(s) is/are reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration. 

The examiner(s) is/are also asked to opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right hip periarthritis is etiologically related to the Veteran's period of active service, to include as to whether it was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

The examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified CFS, left ankle pain, hand pain, and/or joint pain was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

If CFS is not diagnosed, then the examiner(s) is/are asked to provide an alternative diagnosis and/or etiology of the Veteran's documented symptoms, i.e. whether they are due to an undiagnosed illness or simply a symptom of his service-connected PTSD.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  In rendering these opinion(s) the examiner(s) should explicitly address the various articles submitted on behalf of the Veteran suggesting a link between PTSD and physical, inflammatory conditions.  The claims file must be provided for review as part of any examination. 

If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner(s) must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Review the requested examination report(s) to ascertain whether the questions posed on remand, particularly those concerning the criteria of 38 C.F.R. § 3.317(a) and secondary service connection, have been fully addressed.  If not, the reports(s) should be returned to the examiner(s) for completion.

3.  After all of the above is complete, readjudicate the claims for service connection for CFS, left ankle pain, hand pain, joint pain, and insomnia, all to include as due to an undiagnosed illness from Persian Gulf War and on a secondary basis to PTSD.  If the determination of any of these claims remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

